Title: Isaac Stephens to John Adams, 15 Apr. 1786
From: Stephens, Isaac
To: Adams, John


          
            
              To the Honourable John Adams Esqr.
            
            

              Algiers

               April 15th. 1786—
            
          

          Sir, I take the Liberty to enclose a line to you as we receivd one
            from you, by the hand of Mr. Lambe which came here to make
            peace for America & to redeam the Americans in slavery But not power to do
            either as the price was so high as six thousand Dollars for a Master and four ditto for
            a mate and fifteen hundred for sailors the King will not bate one sixpence and will not
            have any thing to say as to a peace with america which obliged Mr. Lambe to return to Madrid, which I think Mr. Lamb
            acted with precaution and safety & for the honor and esteem you bear if
            consistant with your power & good will to the unfortunate Americans I could wish
            this money may be paid without going to Congress as it will take such a time for the sum
            to be brought about, for the sum must be paid if ever we are cleared—
          Sir, I am american Born in the town of Braintree and a young family
            near Boston and by misfortunes in the War & at this time, I did not leave them
            in so agreable Situation to live without my help as I could wish them to due or even
            Comfortable for so long a time— But Blessed be God I am Midling well as I hope these
            will find your honour and Keep my Spirits up as well as can be expected with an Iron
            around my Legg and bearing all the insults from the Moors crying there goes american
            Slave and the English out Behind in Comforts—Sir—I shall rest with a full assurance that
            you still will continue the grant of the sum and goodness to the Unfortunate Americans
            as it is of so great a Consequence to me asspecially that has a family and a great
            mortification to me for the sum must be paid if ever We are redeemed from this dessert
            place the People is Carrying rocks and timber on their backs for nine miles out of the
            Country over sharp rocks and mountains which raises great Lumps on their shoulders as
            big as ones fist—Sir for the Love of God and mankind extricate us from this slavery as
            soon as may be from your most Obedient humble servt
          
            
              Isaac Stephens
            
          
        